UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4533



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SHERMAN COULTER, a/k/a Li’l Man, a/k/a Dred,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Cameron M. Currie, District Judge.
(CR-02-419)


Submitted:   December 18, 2003            Decided:   January 15, 2004


Before LUTTIG, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William N. Nettles, Columbia, South Carolina, for Appellant. Mark
C. Moore, Assistant United States Attorney, Scott Newton Schools,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Sherman Coulter pleaded guilty to robbery, in violation

of 18 U.S.C. §§ 2, 1951 (2000), and to causing death during the

commission of a robbery, in violation of 18 U.S.C. §§ 2, 924(j)(1)

(2000). Coulter was sentenced to 365 months incarceration, 5 years

of supervised release, and a $200 special assessment.    Coulter’s

attorney has filed a timely appeal under Anders v. California, 386

U.S. 738 (1967), arguing the district court erred in denying the

Government’s motion for Coulter to receive a downward departure for

substantial assistance under U.S. Sentencing Guidelines Manual

§ 5K1.1 (1998).

          The district court considered the Government’s motion but

found Coulter’s cooperation did not warrant the departure.   There

are no grounds to conclude the district court was unaware of its

authority to grant the departure, and consequently, this issue is

not subject to appellate review.   United States v. Burgos, 94 F.3d

849, 876 (4th Cir. 1996); United States v. Bailey, 975 F.2d 1028,

1035 (4th Cir. 1992); United States v. Bayerle, 898 F.2d 28, 31

(4th Cir. 1990).

          Accordingly, we affirm Coulter’s conviction and sentence.

In accordance with Anders, we have reviewed the entire record in

this case and find no other meritorious issues for appeal.    This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for


                              - 2 -
further review.    If the client requests such a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid in the decisional process.



                                                                    AFFIRMED




                                    - 3 -